Name: Council Regulation (EC) No 314/94 of 7 February 1994 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania and Bulgaria (1994)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  industrial structures and policy;  agricultural activity
 Date Published: nan

 12. 2. 94 Official Journal of the European Communities No L 41 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 314/94 of 7 February 1994 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania and Bulgaria (1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, ceilings for the industrial products listed in Annex I to this Regulation by 10 % of the basic volume shown in Annex III to the several Interim Agreements from 1 July 1994, and to provide for the application from 1 January to 30 June 1994 of the tariff quotas for the agricultural products listed in Annex II to this Regulation, the volumes of which are to be adjusted pro rata, it being necessary to bring forward by six months the concessions granted for the third year of the Interim Agreements ; whereas the tariff quota and ceiling volumes should be increased on 1 July 1994 by 10 % of the basic volumes laid down in the Interim Agreements ; Having regard to the proposal from the Commission, whereas it seems advisable, in the interests of clarity, to divide the products subject to tariff ceilings and quotas into two groups, in Annexes I and II to this Regulation, one for industrial products and one for agricultural products, specifying for each product the volume of its quota or ceiling and the rate of customs duty applicable ; Whereas the Europe Agreements between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, on the one hand, and Romania and Bulgaria, on the other hand, were signed on 1 February 1993 and 8 March 1993 respectively ; whereas pending the entry into force of these Agreements, the Community has concluded Interim Agreements f), (2) on trade and trade-related measures with these countries, which were also signed on 1 February and 8 March 1993 and implemented on 1 May 1993 (Romania) and 31 December 1993 (Bulgaria); Whereas Articles 4 and 15 of the Interim Agreements stipulate that certain products originating in the countries in question may attract a reduced or zero rate of duty on import into the Community, within the limits of tariff quotas or ceilings ; whereas, pursuant to the provisions annexed to those Agreements, the volumes of the tariff quotas and ceilings established when the Europe Agree ­ ments were signed must be increased, from the date on which the Interim Agreements enter into force, by a percentage specific to each country and category of products ; Whereas the Interim Agreements have been amended by Additional Protocols initialled with the countries in ques ­ tion, the aim of which is to improve access to the Community market for products from those countries, in particular those listed in Annexes III, XII b (Romania) and XIII b (Bulgaria) to the Interim Agreements ; whereas it is accordingly necessary to increase the tariff quotas and Whereas the decision for the opening of Community quotas should be taken by the Community, in the execu ­ tion of its international obligations, in the case of the products listed in Annexes I and II to this Regulation ; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted ; whereas, to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; (') OJ No L 81 , 2. 4. 1993, p . 2. 0 OJ No L 323, 23 . 12. 1993, p. 2. Whereas, in the case of the products listed in Annex I to this Regulation which are subject to Community tariff ceilings, Community surveillance may be achieved by No L 41 /2 Official Journal of the European Communities 12. 2 . 94 means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when products are entered with the customs authorities for free circulation ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission, and the latter must in particular be able to monitor quantities charged against the ceilings and inform the Member States accordingly ; whereas this cooperation has to be particularly close, since the Commission must be able to take appropriate measures to re-establish customs duties once a ceiling is reached ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these tariff measures may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : State concerned, to the extent that the available balance so permits. 3 . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible . 4 . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis . The Commission shall inform the Member States of the drawings made. Article 3 1 . Quantities shall be charged against the ceilings as and when products are declared to the customs authorities for free circulation . Goods may be charged against a ceiling only if the move ­ ment certificate is presented before the date on which levying of customs duties is re-established. 2. The level of utilization of the ceilings shall be deter ­ mined at Community level on the basis of the imports charged against them in accordance with paragraph 1 . Member States shall send the Commission, not later than the 15th day of each month, statements of the quantities charged during the preceding month. 3 . As soon as the ceilings have been reached, the Commission may adopt a regulation re-establishing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year. When the adoption of such a regulation is requested by a Member State, the Commission shall examine the request within the following five days and shall inform the requesting Member State of the action it considers it should take as a result of the request, in the light in par ­ ticular, of the statements sent as provided for in paragraph 2. Article 4 The Protocol on the definition of the concept of origin ­ ating products and methods of administrative cooperation, annexed to the Interim Agreements between the Euro ­ pean Community and the European Coal and Steel Community, on the one hand, and Romania and Bulgaria, on the other hand, shall apply. Article 5 In order to ensure compliance with this Regulation, the Commission shall take all appropriate measures, in close cooperation with the Member States. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 December 1993 . Article 1 1 . From 1 January to 31 December 1994 goods ori ­ ginating in Romania and from 31 December 1993 to 31 December 1994 goods originating in Bulgaria which are listed in Annex I to this Regulation shall be subject to Community tariff quotas or ceilings, according to the provisions contained within the said Annex. 2. From 1 January to 30 June 1994 for Romania, and from 31 December 1993 to 30 June 1994 for Bulgaria, goods which are listed in Annex II to this Regulation shall be subject to tariff quotas in accordance with the provisions contained within the said Annex. Article 2 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient administration thereof. 2. Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs author ­ ities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its re ­ quirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member 12. 2. 94 Official Journal of the European Communities No L 41 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS No L 41 /4 Official Journal of the European Communities 12. 2 . 94 ANNEX I List of industrial products subject to ceilings or quotas fixed duty-free amounts (') Order No CN code Beneficiary ^ Ceilingcountry 0  ¢e (ECU) ( 1 ) (2) (3) (4) (5) 09.6001 2523 10 00 RO 21 943 600 2523 21 00 2523 29 00 2523 30 00 2523 90 10 2523 90 30 2523 90 90 2523 21.1001 2815 20 RO 324 800 09.6003 2836 20 00 RO 5 402 600 2836 30 00 21.1061 2836 20 00 BU 5 578 857 2836 30 00 21.1003 2836 60 00 RO 1 450 400 09.6005 2841 30 00 RO 616 000 21.1005 2902 50 00 RO 13 776 000 21.1007 2903 51 RO 551 600 09.6007 2905 11 00 RO 12 965 400 09.6009 2905 14 90 RO 1 135 400 09.6201 2905 31 00 BU 5 857 164 21.1009 2914 11 00 RO 2 156 000 21.1011 2915 31 00 RO 744 800 21.1013 2917 12 10 RO 407 400 21.1063 2918 14 00 BU 542 163 21.1015 2918 21 00 RO 305 200 21.1017 2918 22 00 RO 275 800 21.1019 2921 19 30 RO 375 200 21.1021 2923 10 10 RO 421 400 21.1023 2926 10 00 RO 4 401 600 09.6011 2933 61 00 RO 1 800 000 21.1065 2933 90 20 BU 296 582 21.1067 2936 27 00 BU 1 384 523 21.1025 2941 30 00 RO 7 267 400 09.6013 3102 10 10 RO 586 600 09.6203 3102 10 10 BU 588 950 21.1057 310210 91 RO 406 000 3102 21 00 3102 29 00 3102 50 90 3102 60 00 3102 70 00 3102 90 00 (') The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 241 , 27 . 9 . 1993). For products having a Taric code , the description of the combined nomenclature is completed by the description of products shown in footnote (a). (2) RO = Romania ; BU = Bulgaria. 12. 2. 94 Official Journal of the European Communities No L 41 /5 (1 ) (2) (3) (4) (5) 09.6205 310210 90 BU 815 000 3102 21 00 3102 29 00 3102 50 90 3102 60 00 310270 00 3102 90 00 09.6015 3102 30 10 RO 1 575 000 3102 30 90 09.6207 310230 10 BU 1 581 308 3102 30 90 09.6017 310240 10 RO 3 557 400 310240 90 21.1069 310240 10 BU 3 571 647 310240 90 09.6019 3102 80 00 RO 1 988 000 09.6209 3102 80 00 BU 3 991 925 09.6021 3105 RO 7 100 800 21.1071 3105 BU 7 129 239 20.1029 3923 21 00 RO 6 760 600 21.1031 4011 1000 RO 9 261 000 401120 4011 30 90 4011 91 4011 99 4012 10 80 4012 20 90 401290 10 4012 90 90 4013 10 10 4013 10 90 4013 90 90 21.1033 4202 11 10 RO 9 261 000 4202 1 1 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 21.1035 4203 10 00 RO 9 724 000 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 21.1037 4302 30 10 RO 3 550 400 4303 09.6023 4411 RO 7 560 000 No L 41 /6 Official Journal of the European Communities 12. 2. 94 ( 1 ) (2) (3) (4) (5) 21.1039 4418 10 00 RO 15 072 400 4418 20 10 4418 20 90 4418 30 10 4418 30 91 4418 30 99 4418 40 00 4418 90 00 09.6025 6403 RO 4 800 000 21.1073 6403 BU 6 198 728 21.1041 6908 RO 5 635 000 09.6027 6911 RO 1 020 000 21.1075 6911 BU 2 479 492 09.6029 7004 RO 2 640 000 09.6031 7013 RO 5 760 000 09.6033 7207 19 39 RO 666 400 7207 20 79 7216 6011 7216 60 19 7216 60 90 7216 90 50 7216 90 60 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98 09.6035 7217 11 10 RO 2 812 600 721711 91 721711 99 7217 1210 7217 12 90 721713 11 721713 19 7217 13 91 7217 13 99 7217 19 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 09.6037 7304 10 10 RO 12 154 800 7304 10 30 7304 1090 7304 20 91 7304 20 99 7304 31 91 7304 31 99 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 90 7304 49 10 7304 49 91 7304 49 99 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 10 7304 59 31 12. 2. 94 Official Journal of the European Communities No L 41 /7 ( 1 ) (2) (3) (4) (5) 09.6037 7304 59 39 (cont 'd) 7304 59 91 7304 59 93 7304 59 99 7304 90 90 7305 11 00 7305 12 00 7305 19 00 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 91 7306 40 99 7306 50 91 7306 50 99 7306 60 31 7306 60 39 7306 60 90 7306 90 00 21.1043 7318 15 81 RO 1 560 000 21.1045 8203 20 10 RO 4 321 800 8203 20 90 21.1047 8482 10 10 RO 4 200 000 21.1049 8527 11 10 RO 6 483 400 8527 11 90 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 8528 10 61 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 8529 10 20 8529 10 31 8529 10 39 8529 10 40 No L 41 /8 Official Journal of the European Communities 12. 2. 94 ( 1 ) (2) (3) (4) (5) 21.1049 8529 10 50 (cont 'd) 8529 10 70 8529 10 90 8529 90 70 8529 90 98 21.1051 8539 10 90 RO 2 755 200 8539 21 30 8539 21 91 8539 21 99 8539 22 10 8539 22 90 8539 29 31 8539 29 39 8539 29 91 8539 29 99 21.1053 8703 21 10 RO 118 309 800 8703 22 1 1 8703 22 19 8703 23 11 8703 23 19 8703 31 10 8703 32 11 8703 32 19 8703 33 11 * 10 (a) 8703 33 19 * 10(a) 8703 90 90 * 1 1 (a) 09.6039 9401 20 00 RO 27 600 000 9401 30 10 9401 30 90 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 30 9401 90 80 09.6041 9403 10 10 RO 78 000 000 9403 10 51 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 91 9403 20 99 9403 30 1 1 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 90 10 9403 90 30 9403 90 90 09.6043 9405 91 19 RO 1 544 200 (a) The following products with a Taric code are defined as : 8703 33 11 * 10 : Motor caravans, new, of a cylinder capacity exceeding a 2 500 cm ' but not exceeding 3 000 cm ', 8703 33 19 * 10 : Other vehicles, new, with compression-ignition internal combustion piston engine (diesel or semi ­ diesel), of a cylinder capacity exceeding 2 500 cm ', but not exceeding 3 000 cm ', 8703 90 90 * 1 1 : Vehicles other than with electric motors, new, of a cylinder capacity not exceeding 3 000 cm '. 12. 2. 94 Official Journal of the European Communities No L 41 /9 ANNEX II List of agricultural products subject to reduced duty tariff quotas (') Order No CN code Description Beneficiary country (2) Quota volume (tonnes) Duty to be applied (1 ) (2) (3) (4) (5) (6) 09.6221 0603 10 13 Cut flowers, fresh BU 70,3 12 0603 10 51 10,2 0603 10 53 10,2 0603 10 55 10,2 09.6223 0701 90 51 Potatoes BU 984,9 9 0701 90 59 12,6 0701 90 90 10,8 09.6101 0702 00 10 Tomatoes RO 1 780 8,8 (min. ECU 2 /100 kg net 0702 00 90 14,2 (min. ECU 3,5/100 kg net 09.6225 0702 00 10 Tomatoes BU 326,7 8,8 (min. ECU 2 /100 kg net 0702 00 90 14,4 (min. ECU 3,5/100 kg net 09.6103 0703 10 19 Onions RO 70 7,2 09.6227 0703 10 19 Onions BU 120,6 7,2 09.6229 0703 20 00 Garlic BU 271,4 7,2 09.6105 0704 10 10 Cabbages RO 825 10,2 (min. ECU 2 /100 kg net 0704 90 10 White/red cabbages 9 (min. ECU 0,5/100 kg net 0704 90 90 Other 9 09.6107 0707 00 11 Cucumbers RO 810 10,2 09.6231 0707 00 11 Cucumbers BU 346,7 9,6 0707 00 90 Gherkins 9,6 09.6109 0708 20 10 Beans, fresh RO 70 7,8 (min. ECU 2 /100 kg net 0708 20 90 10,2 (min . ECU 2 /100 kg net 09.6111 0709 60 10 Sweet peppers RO 935 5,4 09.6233 0709 60 10 Sweet peppers, fresh BU 412 5,4 09.6113 0710 21 00 Peas, frozen RO 60 10,8 0710 22 00 Beans, frozen 10,8 0710 29 00 Other, frozen 10,8 09.6235 0710 21 00 Peas, frozen BU 145,7 10,8 0710 22 00 Beans, frozen 10,8 0710 29 00 Other, frozen 10,8 59.6237 0710 80 85 Other vegetables, frozen BU 226,1 10,8 0710 80 95 &gt;9.6115 ex 0711 90 40 Mushrooms (b) RO 170 9,6 2003 10 20 2003 10 30 39.6239 ex 0711 90 40 Mushrooms (b) BU 593,1 9,6 2003 10 20 2003 10 30 )9.6241 0713 40 90 Lentils, other BU 120,6 1,2 &gt;9.6117 0802 31 00 Walnuts in shell RO 110 4,8 0802 32 00 Shelled 4,8 &gt;9.6243 0802 31 00 Walnuts in shell BU 180,9 4,8 0802 32 00 Shelled 4,8 (') The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 241 , 27. 9. 1993). (2) RO = Romania BU = Bulgaria (b) These CN codes are subject to the import regime laid down in Regulation (EEC) No 1796/81 (OJ No L 183, 4. 7 . 1981 , p. 1 ). Regulation as last amended by Regulation (EEC) No 1122/92 (OJ No L 117, 1 . 5. 1993, p. 98). No L 41 /10 Official Journal of the European Communities 12. 2. 94 ( 1 ) (2) (3) (4) (5) (6) 09.6245 0806 10 19 Grapes, from 15 July to 31 October BU 160,8 13,2 0806 10 99 Other grapes, from 15 July to 31 13,2 October 09.6119 0808 10 31 Apples, other than for cider RO 55 8,4 (min . ECU 2,4 / 100 kg net) 0808 10 33 4,8 (min. ECU 2,3 / 100 kg net) 0808 10 39 0808 10 51 0808 10 53 0808 10 59 09.6247 0808 10 10 Apples BU 346,7 5,4 (min. ECU 0,45/ 100 kg net) 0808 10 31 Other apples 8,4 (min . ECU 2,4 / 100 kg net) 0808 10 33 8,4 (min . ECU 2,4 / 100 kg net) 0808 10 39 8,4 (min. ECU 2,4 / 100 kg net) 09.6249 0808 20 10 Pears BU 985 5,4 (min . ECU 0,45/100 kg net) 0808 20 39 7,8 (min . ECU 2 /100 kg net) 09.6251 0808 20 90 Quinces BU 80,4 5,4 09.6121 0809 10 00 Apricots RO 450 15 09.6253 0809 10 00 Apricots BU 60,3 15 09.6255 0809 30 Peaches BU 219,1 13,2 09.6123 0809 40 11 Plums RO 980 9 (min . ECU 3 /100 kg net) 0809 40 19 4,8 09.6257 0809 40 11 Plums BU 2 346,6 9 (min . ECU 3 /100 kg net) 09.6259 0809 40 10 Plums BU 542,7 4,8 09.6125 0811 10 10 Strawberries RO 940 9,6 (min . ECU 3 /100 kg net) 09.6127 0811 10 90 Strawberries RO 190 8,4 09.6261 0810 10 10 Strawberries BU 839,2 9,6 (min . ECU 3 /100 kg net) 0810 10 90 8,4 09.6129 0812 10 00 Cherries RO 41 6,6 09.6263 0812 10 00 Cherries BU 363,8 6,6 09.6265 0812 90 00 Apricots, preserved BU 42,2 9,6 09.6131 0813 10 00 Apricots, dried RO 310 4,2 0813 20 00 Prunes, dried 7,2 08 1 3 30 00 Apples, dried 4,8 0813 40 80 Other 3^6 09.6267 08 1 3 40 80 Other fruits, dried BU 246,2 3,6 09.6133 1209 25 80 Seeds, fruit and spores RO 165 2,4 1209 29 80 3' 1209 91 90 4,2 1209 99 91 3^6 1209 99 99 4,2 09.6135 121299 10 Chicory roots RO 185 1,2 09.6269 1210 10 00 Hops BU 120,6 5,4 1210 20 09.6271 1209 21 00 Seeds, fruit and spores BU 437,2 3 1209 22 00 2,4 1209 25 90 2^4 1209 29 10 2,4 1209 29 80 3' 1209 91 90 4,2 1209 99 99 4^2 09.6273 1501 00 11 Lard for industrial use BU 1 909,5 1,8 09.6137 1512 11 91 Sunflower-seed oil RO 1 475 6 15121991 Sunflower-seed oil, other 9 09.6275 1512 11 91 Sun-flower seed oil BU 135,6 6 09.6139 1602 31 11 Preserved meat of turkey RO 165 10,2 09.6277 1602 31 11 Preserved meat of turkey BU 82,4 10,2 1602 39 19 Other 10,2 12. 2. 94 Official Journal of the European Communities No L 41 /11 ( 1 ) (2) (3) (4) (5) (6) 09.6141 2001 10 00 Cucumbers preserved RO 55 13,2 2001 90 90 Other 12 09.6279 2001 10 00 Cucumbers preserved BU 959,8 13,2 09.6281 2002 10 10 Tomatoes, preserved BU 3 432,9 14,4 2002 10 90 14,4 09.6283 2002 90 10 Tomatoes, preserved BU 3 573,6 14,4 2002 90 30 14,4 2002 90 90 14,4 09.6143 2002 90 31 Tomatoes, prepared RO 295 14,4 200290 39 2002 90 91 14,4 2002 90 99 09.6145 2005 40 00 Peas RO 65 14,4 09.6285 2007 99 33 Jam of strawberries BU 46,2 18 + AD S/Z 09.6287 2008 50 71 Apricots , preserved BU 145,7 14,4 + AD S/Z 2008 50 79 14,4 + AD S/Z 2008 50 91 10,2 + AD S/Z 09.6289 2008 60 69 Cherries, preserved BU 36,2 14,4 + AD S/Z 09.6291 2008 70 79 Peaches, preserved BU 216,7 13,2 09.6293 2008 80 70 Strawberries, preserved BU 208,4 14,4 4- AD S/Z 09.6295 2008 99 55 Plums, preserved BU 70,3 14,4 + AD S/Z 09.6147 2009 70 19 Apple juice RO 570 25,2 09.6297 2009 70 19 Apple juice BU 1 552,7 25,2 09.6149 2401 10 60 Tobacco RO 1 375 9 (min . ECU 17/100 kg net 2401 10 70 2401 20 60 2401 20 70 09.6299 2401 10 60 Tobacco BU 3 016 9 (min . ECU 17/100 kg net) 2401 10 70 9 2401 20 60 9 2401 20 70 9